UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10349 Nuveen Maryland Dividend Advantage Municipal Fund 2 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:5/31 Date of reporting period:2/29/12 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Maryland Dividend Advantage Municipal Fund 2 (NZR) February 29, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Discretionary – 4.5% (3.1% of Total Investments) $ 2,320 Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A, 5.250%, 9/16 at 100.00 BB+ $ 2,181,983 9/01/39 – SYNCORA GTY Insured Baltimore, Maryland, Subordinate Lien Convention Center Hotel Revenue Bonds, Series 2006B, 9/16 at 100.00 Ba2 5.875%, 9/01/39 Maryland Economic Development Corporation, Revenue Bonds, Chesapeake Bay Hyatt Conference 12/16 at 100.00 N/R Center, Series 2006A, 5.000%, 12/01/31 Total Consumer Discretionary Consumer Staples – 10.6% (7.3% of Total Investments) Guam Economic Development & Commerce Authority, Tobacco Settlement Asset-Backed Bonds, Series 2007A: 5.250%, 6/01/32 6/17 at 100.00 N/R 5.625%, 6/01/47 6/17 at 100.00 N/R Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Bonds, Series 2005A, 5/15 at 11.19 BBB– 0.000%, 5/15/50 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002: 5.375%, 5/15/33 5/12 at 100.00 BBB 5.500%, 5/15/39 5/12 at 100.00 Baa3 Tobacco Settlement Financing Corporation, Virgin Islands, Tobacco Settlement Asset-Backed 5/12 at 100.00 A3 Bonds, Series 2001, 5.000%, 5/15/31 Total Consumer Staples Education and Civic Organizations – 13.8% (9.4% of Total Investments) Anne Arundel County, Maryland, Economic Development Revenue Bonds, Community College Project, 9/12 at 102.00 A2 Series 2002, 5.125%, 9/01/22 Frederick County, Maryland, Educational Facilities Revenue Bonds, Mount Saint Mary’s College, 9/16 at 100.00 BB+ Series 2006, 5.625%, 9/01/38 Hartford County, Maryland, Economic Development Revenue Bonds, Battelle Memorial Institute, 4/14 at 100.00 A+ Series 2004, 5.250%, 4/01/34 Maryland Health and Higher Edcuational Facilities Authority, Revenue Bonds, Patterson Park 7/20 at 100.00 BBB– Public Charter School Issue, Series 2010, 6.000%, 7/01/40 Maryland Health and Higher Educational Facilities Authority, Educational Facilities Leasehold 5/12 at 100.00 BBB– Mortgage Revenue Bonds, McLean School, Series 2001, 6.000%, 7/01/31 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Bullis School, 1/13 at 100.00 AA– Series 2000, 5.250%, 7/01/30 – AGM Insured Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Goucher College, 7/14 at 100.00 A– Series 2004, 5.125%, 7/01/34 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins No Opt. Call AA+ University, Series 2004, Trust 1003, 13.763%, 1/01/13 (IF) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Maryland Institute 6/16 at 100.00 Baa1 College of Art, Series 2006, 5.000%, 6/01/30 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Maryland Institute 6/17 at 100.00 Baa1 College of Art, Series 2007, 5.000%, 6/01/36 Maryland Industrial Development Financing Authority, Revenue Bonds, Our Lady of Good Counsel 5/15 at 100.00 N/R High School, Series 2005A, 6.000%, 5/01/35 Montgomery County Revenue Authority, Maryland, Lease Revenue Bonds, Montgomery College Arts 5/15 at 100.00 Aa3 Center Project, Series 2005A, 5.000%, 5/01/18 Morgan State University, Maryland, Student Tuition and Fee Revenue Bonds, Academic Fees and 7/12 at 100.00 Aa3 Auxiliary Facilities, Series 2001, 4.900%, 7/01/21 – FGIC Insured Morgan State University, Maryland, Student Tuition and Fee Revenue Bonds, Academic Fees and 7/13 at 100.00 Aa3 Auxiliary Facilities, Series 2003A, 5.000%, 7/01/20 – FGIC Insured University of Maryland, Auxiliary Facility and Tuition Revenue Bonds, Series 2006A, 10/16 at 100.00 AA+ 5.000%, 10/01/22 Westminster, Maryland, Educational Facilities Revenue Bonds, McDaniel College, Series 2006, 11/16 at 100.00 BBB+ 5.000%, 11/01/31 Total Education and Civic Organizations Health Care – 30.2% (20.7% of Total Investments) Maryland Health and Higher Education Facilities Authority, Revenue Bonds, University of 7/19 at 100.00 A Maryland Medical System Issue, Series 2010, 5.125%, 7/01/39 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds Doctors Community No Opt. Call Baa3 Hospital, Refunding Series 2010, 5.750%, 7/01/38 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Adventist 1/22 at 100.00 Baa2 Healthcare, Series 2011A, 6.250%, 1/01/31 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel 7/19 at 100.00 A– Health System, Series 2010, 5.000%, 7/01/40 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel 7/12 at 100.00 AA– Medical Center, Series 1998, 5.125%, 7/01/33 – AGM Insured Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Calvert Memorial 7/14 at 100.00 A3 Hospital, Series 2004, 5.500%, 7/01/36 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Carroll County 7/12 at 100.00 A3 General Hospital, Series 2002, 6.000%, 7/01/26 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Civista Medical 7/14 at 100.00 N/R Center, Series 2005, 5.000%, 7/01/37 – RAAI Insured Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Doctors Community 7/17 at 100.00 Baa3 Hospital, Series 2007A, 5.000%, 7/01/29 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Frederick Memorial 7/12 at 100.00 Baa1 Hospital, Series 2002, 5.125%, 7/01/35 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Greater Baltimore 7/12 at 100.00 A Medical Center, Series 2001, 5.000%, 7/01/34 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins 5/21 at 100.00 AA– Health System Obligated Group Issue, Series 2011A, 5.000%, 5/15/25 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Kennedy Krieger 7/13 at 100.00 Baa3 Institute, Series 2003, 5.500%, 7/01/33 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health 7/17 at 100.00 AA– System, Series 2008, 5.000%, 7/01/28 – AGC Insured Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health 7/21 at 100.00 A System, Series 2011, 6.000%, 7/01/41 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, 8/14 at 100.00 A2 Series 2004, 5.375%, 8/15/24 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, 5/16 at 100.00 AA+ Series 2007, 5.250%, 5/15/46 – BHAC Insured Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical 7/12 at 100.00 BBB Center Issue, Series 2001, 5.625%, 7/01/31 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical Center Issue, Series 2007A: 5.000%, 7/01/37 7/17 at 100.00 BBB 5.500%, 7/01/42 7/17 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Peninsula Regional 7/16 at 100.00 A Medical Center, Series 2006, 5.000%, 7/01/36 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, The Johns Hopkins 5/20 at 100.00 AA– Health System Obligated Group Issue, Series 2010, 5.000%, 5/15/40 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Union Hospital of 7/15 at 100.00 A3 Cecil County, Series 2005, 5.000%, 7/01/40 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Washington County Hospital, Series 2008: 5.750%, 1/01/38 1/18 at 100.00 BBB– 6.000%, 1/01/43 1/18 at 100.00 BBB– Prince George’s County, Maryland, Revenue Bonds, Dimensions Health Corporation, Series 1994, 7/12 at 100.00 B3 5.300%, 7/01/24 Total Health Care Housing/Multifamily – 8.6% (5.9% of Total Investments) Maryland Community Development Administration, Multifamily Development Revenue Bonds, Waters 6/12 at 100.00 Aaa Towers Senior Apartments, Series 2001F, 5.450%, 12/15/33 (Alternative Minimum Tax) Maryland Community Development Administration, Multifamily Housing Revenue Bonds, Princess 6/12 at 100.00 Aaa Anne Apartments, Series 2001D, 5.450%, 12/15/33 (Alternative Minimum Tax) Maryland Economic Development Corporation, Senior Lien Student Housing Revenue Bonds, 10/13 at 100.00 B3 University of Maryland – Baltimore, Series 2003A, 5.625%, 10/01/23 Maryland Economic Development Corporation, Student Housing Revenue Refunding Bonds, University 6/16 at 100.00 AA– of Maryland College Park Projects, Series 2006, 5.000%, 6/01/33 – CIFG Insured Total Housing/Multifamily Housing/Single Family – 11.3% (7.8% of Total Investments) Maryland Community Development Administration Department of Housing and Community Development, 9/18 at 100.00 Aa2 Residential Revenue Bonds, Series 2008C, 5.375%, 9/01/39 Maryland Community Development Administration Department of Housing and Community Development, 3/20 at 100.00 Aa2 Residential Revenue Bonds, Series 2010B, 5.250%, 9/01/35 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2006: 4.750%, 9/01/25 (Alternative Minimum Tax) (UB) 9/15 at 100.00 Aa2 4.875%, 9/01/26 (Alternative Minimum Tax) (UB) 3/16 at 100.00 Aa2 4.900%, 9/01/26 (Alternative Minimum Tax) (UB) 9/15 at 100.00 Aa2 4.900%, 9/01/31 (Alternative Minimum Tax) (UB) 9/16 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2007: 5.000%, 9/01/27 (Alternative Minimum Tax) (UB) 3/17 at 100.00 Aa2 4.850%, 9/01/37 (Alternative Minimum Tax) (UB) 3/17 at 100.00 Aa2 Maryland Community Development Administration, Residential Revenue Bonds, Series 2001H, 9/12 at 100.00 Aa2 5.350%, 9/01/32 (Alternative Minimum Tax) Maryland Community Development Administration, Residential Revenue Bonds, Series 2005E, 9/14 at 100.00 Aa2 4.900%, 9/01/36 (Alternative Minimum Tax) (UB) Total Housing/Single Family Industrials – 2.9% (2.0% of Total Investments) Maryland Economic Development Corporation, Economic Development Revenue Bonds, Transportation 6/20 at 100.00 Baa3 Facilities Project, Series 2010A, 5.750%, 6/01/35 Maryland Economic Development Corporation, Solid Waste Disposal Revenue Bonds, Waste 4/12 at 101.00 BBB Management Inc., Series 2002, 4.600%, 4/01/16 (Alternative Minimum Tax) Total Industrials Long-Term Care – 5.1% (3.4% of Total Investments) Baltimore County, Maryland, Revenue Bonds, Oak Crest Village, Series 2007A, 5.000%, 1/01/37 1/17 at 100.00 BBB+ Gaithersburg, Maryland, Economic Development Revenue Bonds, Asbury Methodist Homes Inc., 1/20 at 100.00 N/R Series 2009B, 6.000%, 1/01/23 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Charlestown 1/21 at 100.00 N/R Community Issue, Series 2010, 6.250%, 1/01/45 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Edenwald, Series 7/16 at 100.00 N/R 2006A, 5.400%, 1/01/31 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, King Farm Presbyterian Community, Series 2007A: 5.000%, 1/01/17 No Opt. Call N/R 5.250%, 1/01/27 1/17 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Ridge 7/17 at 100.00 A– Retirement Community, Series 2007, 4.750%, 7/01/34 Total Long-Term Care Tax Obligation/General – 7.5% (5.2% of Total Investments) Calvert County, Maryland, Consolidated General Obligation Public Improvement Refunding Bonds, No Opt. Call AAA Series 2003, 4.000%, 7/15/13 Carroll County, Maryland, Consolidated Public Improvement Bonds, Refunding Series 2011, No Opt. Call AA+ 2.000%, 11/01/12 Carroll County, Maryland, Consolidated Public Improvement Bonds, Series 2005A, 5.000%, 12/01/16 12/15 at 100.00 AA+ Frederick, Maryland, General Obligation Bonds, Series 2005, 5.000%, 8/01/16 – NPFG Insured 8/15 at 100.00 AA Howard County, Maryland, General Obligation Metropolitan District Bonds, Refunding Series No Opt. Call AAA 2011B, 3.000%, 8/15/12 Maryland, General Obligation Bonds, State and Local Facilities Loan, First Series 2009B, No Opt. Call AAA 3.000%, 3/01/12 Maryland, General Obligation Bonds, State and Local Facilities Loan, Second Series 2002A, No Opt. Call AAA 5.500%, 8/01/12 Montgomery County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series No Opt. Call AAA 2005A, 5.000%, 7/01/15 Puerto Rico, General Obligation and Public Improvement Bonds, Series 2001, 5.000%, 7/01/24 – 5/12 at 100.00 AA– AGM Insured Rockville, Maryland, General Obligation Bonds, Series 2007, 4.000%, 6/01/12 No Opt. Call AAA Total Tax Obligation/General Tax Obligation/Limited – 24.9% (17.1% of Total Investments) Anne Arundel County, Maryland, Special Obligation Bonds, National Business Park – North 7/18 at 102.00 N/R Project, Series 2010, 6.100%, 7/01/40 Anne Arundel County, Maryland, Tax Increment Financing Revenue Bonds, Parole Town Center No Opt. Call N/R Project, Series 2002, 5.000%, 7/01/12 Baltimore County, Maryland, Certificates of Participation, Health and Social Services Building Project, Series 2001: 5.000%, 8/01/20 8/12 at 100.50 AA+ 5.000%, 8/01/21 8/12 at 100.50 AA+ Frederick County, Maryland, Lake Linganore Village Community Development Special Obligation 7/12 at 100.00 N/R Bonds, Series 2001A, 5.700%, 7/01/29 – RAAI Insured Fredrick County, Maryland, Special Obligation Bonds, Urbana Community Development Authority, 7/20 at 100.00 A– Series 2010A, 5.000%, 7/01/30 Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.250%, 1/01/36 1/22 at 100.00 A Hyattsville, Maryland, Special Obligation Bonds, University Town Center Project, Series 2004, 7/14 at 102.00 N/R 5.750%, 7/01/34 Maryland Department of Transportation, Consolidated Transportation Revenue Bonds, Series 2002, No Opt. Call AAA 5.500%, 2/01/16 Montgomery County, Maryland, Special Obligation Bonds, West Germantown Development District, 7/12 at 101.00 A2 Senior Series 2002A, 5.500%, 7/01/27 – RAAI Insured Prince George’s County, Maryland, Special Obligation Bonds, National Harbor Project, Series 7/15 at 100.00 N/R 2005, 5.200%, 7/01/34 Prince George’s County, Maryland, Special Tax District Bonds, Victoria Falls Project, Series 7/13 at 100.00 N/R 2005, 5.250%, 7/01/35 Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, No Opt. Call Baa1 7/01/31 – AMBAC Insured Puerto Rico Highway and Transportation Authority, Subordinate Lien Highway Revenue Bonds, No Opt. Call Baa2 Series 2003, 5.250%, 7/01/15 – FGIC Insured Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005C, No Opt. Call BBB+ 5.500%, 7/01/26 – AMBAC Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call Aa2 8/01/41 – NPFG Insured Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate 10/20 at 100.00 Baa2 Lien Series 2010B, 5.250%, 10/01/29 Total Tax Obligation/Limited Transportation – 7.7% (5.3% of Total Investments) Maryland Health and Higher Educational Facilities Authority, Parking Facilities Revenue Bonds, Johns Hopkins Hospital, Series 2001: 5.000%, 7/01/27 – AMBAC Insured 7/12 at 100.00 N/R 5.000%, 7/01/34 – AMBAC Insured 7/12 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Parking Facilities Revenue Bonds, 1/15 at 100.00 N/R Johns Hopkins Medical Institution, Series 2004B, 5.000%, 7/01/15 – AMBAC Insured Maryland Health and Higher Educational Facilities Authority, Parking Revenue Bonds, Johns 5/12 at 100.00 A Hopkins Medical Institutions Parking Facilities, Series 1996, 5.500%, 7/01/26 – AMBAC Insured Maryland Transportation Authority, Revenue Bonds, Transportation Facilities Projects, Series 7/17 at 100.00 AA– 2007, 5.000%, 7/01/30 – AGM Insured (UB) Total Transportation U.S. Guaranteed – 11.6% (8.0% of Total Investments) (4) Baltimore Board of School Commissioners, Maryland, Revenue Bonds, City Public School System, 5/13 at 100.00 AA+ (4) Series 2003A, 5.000%, 5/01/15 (Pre-refunded 5/01/13) Baltimore County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series 8/12 at 100.00 AAA 2002, 5.000%, 8/01/18 (Pre-refunded 8/01/12) Maryland Economic Development Corporation, Lease Revenue Bonds, Department of Transportation 6/12 at 100.50 Aaa Headquarters Building, Series 2002, 5.375%, 6/01/19 (Pre-refunded 6/01/12) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Helix Health, No Opt. Call N/R (4) Series 1997, 5.000%, 7/01/17 – AMBAC Insured (ETM) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health 7/14 at 100.00 A2 (4) System, Series 2004A, 5.125%, 7/01/34 (Pre-refunded 7/01/14) Maryland Transportation Authority, Revenue Refunding Bonds, Transportation Facilities No Opt. Call AAA Projects, First Series 1978, 6.800%, 7/01/16 – AMBAC Insured (ETM) Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2002D, 5.750%, 7/12 at 100.00 AA+ (4) 7/01/41 (Pre-refunded 7/01/12) Washington Suburban Sanitary District, Montgomery and Prince George’s Counties, Maryland, 6/15 at 100.00 AAA Sewerage Disposal Bonds, Series 2005, 5.000%, 6/01/16 (Pre-refunded 6/01/15) Total U.S. Guaranteed Utilities – 5.6% (3.8% of Total Investments) Guam Power Authority, Revenue Bonds, Series 1999A, 5.250%, 10/01/34 – NPFG Insured 4/12 at 100.00 BBB Maryland Energy Financing Administration, Revenue Bonds, AES Warrior Run Project, Series 1995, 5/12 at 100.00 N/R 7.400%, 9/01/19 (Alternative Minimum Tax) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2005RR, 5.000%, 7/01/22 – 7/15 at 100.00 A3 FGIC Insured Virgin Islands Water and Power Authority, Electric System Revenue Bonds, Refunding Series 7/17 at 100.00 BBB– 2007A, 5.000%, 7/01/24 Total Utilities Water and Sewer – 1.4% (1.0% of Total Investments) Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2006C, 5.000%, 7/01/31 – 7/16 at 100.00 AA AMBAC Insured Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2007D, 5.000%, 7/01/32 – 7/17 at 100.00 AA AMBAC Insured Total Water and Sewer $ 132,383 Total Investments (cost $88,620,398) – 145.7% Floating Rate Obligations – (6.0)% MuniFund Term Preferred Shares, at Liquidation Value – (42.6)% (5) Other Assets Less Liabilities – 2.9% Net Assets Applicable to Common Shares – 100% $ 64,158,340 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of February 29, 2012: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
